{¶ 1} The motion for clarification of ¶ 17 of the opinion of January 7, 2004, found at 100 Ohio St.3d 373, 2004-Ohio-l, 800 N.E.2d 740, is granted.
{¶ 2} Paragraph 17 of the opinion currently reads: “Because R.C. 5739.01(JJ)(3) represents an exclusion from taxation, it must be construed most favorably to the taxpayer.” In granting the Tax Commissioner’s motion, this court directs that the sentence will read: “Because R.C. 5739.01(JJ)(3) represents an exclusion from taxation, it must be construed strictly against the taxpayer. In re Estate of Roberts (2002), 94 Ohio St.3d 311, 316, 762 N.E.2d 1001.”
Moyer, C.J., Resnick, F.E. Sweeney, Lundberg Stratton, O’Connor and O’Donnell, JJ., concur.
Pfeifer, J., dissents.